           Case 2:20-cv-02099-GMN-NJK Document 33 Filed 03/10/21 Page 1 of 2




 1
 2
 3
 4
                                 UNITED STATES DISTRICT COURT
 5
                                        DISTRICT OF NEVADA
 6
 7   GUSTAVO A. IGLESIAS,
                                                             Case No.: 2:20-cv-02099-GMN-NJK
 8           Plaintiff(s),
                                                                            Order
 9   v.
                                                                       [Docket No. 32]
10   TRANS UNION LLC, et al.,
11           Defendant(s).
12          Pending before the Court is a stipulation to extend all deadlines in the scheduling order by
13 60 days. Docket No. 32. For the reasons discussed below, the stipulation is DENIED without
14 prejudice.
15          First, a request to extend discovery deadlines must include a “statement specifying the
16 discovery completed.” Local Rule 26-3(a) (emphasis added). The stipulation includes only an
17 unelaborated reference to propounding written discovery without identifying the particular
18 discovery propounded, the party propounding it, or the date on which it was served.
19          Second, no explanation is provided that there is any need to extend the deadline to amend
20 the pleadings or add parties. Instead, the focus of the stipulation is on the later deadline for expert
21 disclosures. As such, it is not clear why relief is being sought as to the deadline for amendment.
22          Third, the stipulation indicates that additional time is needed to obtain written discovery
23 responses and take Defendant’s1 deposition before an expert can be disclosed, Docket No. 32 at 2,
24 but there are another 30 days before the expert disclosure deadline. No meaningful explanation is
25 provided as to why the deadline cannot be met as currently set. See, e.g., Charm Floral v. Wald
26
27
           1
             The stipulation is written in the singular, but there are several Defendants in this case. It
28 is not clear which Defendant’s deposition is being referenced.

                                                      1
          Case 2:20-cv-02099-GMN-NJK Document 33 Filed 03/10/21 Page 2 of 2




 1 Imps., Ltd., 2012 U.S. Dist. Lexis 16007, at *6 (W.D. Wash. Feb. 9, 2012) (more than one week’s
 2 notice is generally considered sufficient for depositions).
 3         Fourth, although the reasoning provided is sparse, it appears at bottom that the request is
 4 premised on the parties’ decision to delay their discovery obligations while they discussed
 5 settlement. See Docket No. 32 at 3. Such reasoning fails as a matter of law, as it is well-settled
 6 that “[t]he existence of settlement discussions does not establish good cause to modify the
 7 scheduling order.” AIG Specialty Ins. Co. v. Liberty Mut. Fire Ins. Co., 2018 WL 6728406, at *2
 8 n.5 (D. Nev. Aug. 20, 2018); see also United States v. Jaynes Corp., 2015 U.S. Dist. Lexis 82928,
 9 at *3 (D. Nev. June 22, 2015) (collecting cases).
10         Accordingly, the stipulation to extend is DENIED without prejudice.
11         IT IS SO ORDERED.
12         Dated: March 10, 2021
13                                                               ______________________________
                                                                 Nancy J. Koppe
14                                                               United States Magistrate Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
